Appellate Case: 21-2135     Document: 010110773402      Date Filed: 11/23/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                      November 23, 2022

                                                                        Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                         Clerk of Court
                          _________________________________

  COURTHOUSE NEWS SERVICE,

        Plaintiff - Appellee,

  v.                                                         No. 21-2135

  NEW MEXICO ADMINISTRATIVE
  OFFICE OF THE COURTS; ARTHUR W.
  PEPIN, Administrative Office Director;
  NEW MEXICO FIRST JUDICIAL
  DISTRICT COURT CLERK’S OFFICE;
  KATHLEEN VIGIL, First Judicial Court
  Clerk,

        Defendants - Appellants.
                       _________________________________

                      Appeal from the United States District Court
                            for the District of New Mexico
                           (D.C. No. 1:21-CV-00710-JB-LF)
                        _________________________________

 Erin E. Lecocq, Assistant Attorney General (Nicholas M. Sydow, Solicitor General, with
 her on the briefs), Office of the New Mexico Attorney General, Santa Fe, New Mexico,
 appearing for Appellants.

 Jonathan G. Fetterly, Bryan Cave Leighton Paisner LLP, San Francisco, California
 (Katherine Keating, Bryan Cave Leighton Paisner LLP, San Francisco, California, and
 Gregory P. Williams, Peifer, Hanson, Mullins & Baker, Albuquerque, New Mexico, with
 him on the brief), appearing for Appellee.
                          _________________________________

 Before TYMKOVICH, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________

 BRISCOE, Circuit Judge.
Appellate Case: 21-2135    Document: 010110773402         Date Filed: 11/23/2022      Page: 2



                          _________________________________

       The defendants (collectively, the “New Mexico Courts”) appeal from the

 district court’s entry of a preliminary injunction in favor of the plaintiff, Courthouse

 News Service (“Courthouse News”). In July 2021, Courthouse News moved for a

 preliminary injunction, arguing that it is likely to succeed on the merits of its claim

 that the New Mexico Courts’ policy and practice of withholding new civil complaints

 from the press and public until after administrative processing—rather than providing

 the complaints contemporaneously upon receipt—violates Courthouse News’ right of

 timely access to court filings under the First Amendment.

       After conducting a hearing, the district court granted in part and denied in part

 Courthouse News’ motion for a preliminary injunction. Specifically, the district

 court enjoined the New Mexico Courts from withholding press and public access to

 newly filed, non-confidential civil complaints for longer than five business hours.

 However, the district court concluded that Courthouse News is not entitled to a

 preliminary injunction that provides pre-processing, on-receipt, or immediate access

 to such complaints.

       In this appeal, the New Mexico Courts argue that the district court erred in

 granting in part Courthouse News’ motion for preliminary injunction. Exercising

 jurisdiction under 28 U.S.C. § 1292(a)(1), we affirm in part and reverse in part.

 Specifically, we affirm the district court’s memorandum opinion and order to the

 extent that the district court (1) declined to abstain from hearing this case, and

 (2) concluded that the First Amendment right of access attaches when a complaint is

                                             2
Appellate Case: 21-2135     Document: 010110773402       Date Filed: 11/23/2022        Page: 3



 submitted to the court. However, we conclude that the district court erred in

 imposing a bright-line, five-business-hour rule that fails to accommodate the state’s

 interests in the administration of its courts. Accordingly, we reverse the district

 court’s entry of a preliminary injunction, vacate the preliminary injunction, and

 remand this case to the district court for further proceedings consistent with this

 opinion.

                                   I.   Background

 A. Factual Background

       1. The Parties

       Courthouse News is a news service that reports on civil litigation in state and

 federal courts across the country. Courthouse News has over 2,300 subscribers

 nationwide, including law firms and news outlets such as the Associated Press and

 the Wall Street Journal.

       One of Courthouse News’ publications—the “new litigation reports”—provide

 staff-written summaries of newly filed, noteworthy civil complaints. The “new

 litigation reports” primarily cover civil complaints filed against businesses and public

 entities; they do not cover family law, probate, or criminal matters. The new

 litigation report for New Mexico covers civil complaints filed in the United States

 District Court for the District of New Mexico and all the state district courts in New

 Mexico.

       The focus of the present litigation is on timely access to newly filed,

 non-confidential civil complaints in the state district courts of New Mexico. The

                                            3
Appellate Case: 21-2135     Document: 010110773402          Date Filed: 11/23/2022   Page: 4



 defendants, identified here as the New Mexico Courts, consist of the following

 offices and individuals: (1) the New Mexico Administrative Office of the Courts (the

 “NMAOC”); (2) Administrative Office Director Arthur W. Pepin; (3) the New

 Mexico First Judicial District Court Clerk’s Office (the “Clerk’s Office”); and (4) the

 First Judicial District Court Clerk Kathleen Vigil.

        The NMAOC is a branch of the New Mexico court system that fulfills its

 purpose, in part, by “[e]nsuring that the courts have and use current technology” and

 “[d]eveloping and implementing improved court processes and supporting courts in

 their use.” Aplt. App., Vol. III at 697–98. The Clerk’s Office is “the processing

 center through which virtually all the court and case documents flow.” Aplt. App.,

 Vol. I at 14.

        The courts of the State of New Mexico are divided into thirteen judicial

 districts, each comprised of one or more counties, as well as the Bernalillo County

 Metropolitan Court, the New Mexico Court of Appeals, and the New Mexico

 Supreme Court. The majority of New Mexico’s population resides in the First,

 Second, and Third judicial districts. Each judicial district, except the Second

 District, has at least one district courthouse and one magistrate courthouse located in

 a city within that district.1 Several judicial districts have more than one district and

 magistrate courthouse, which are usually located in each county. New Mexico’s

 thirteen judicial districts contain a total of thirty-three counties.


        1
        The Second Judicial District has a district courthouse and a metropolitan
 courthouse.
                                               4
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022    Page: 5



       2. New Mexico’s Pre-2012 Paper-Filing System

       Before 2012, New Mexico’s courts used a paper-filing system for court

 records. During this time, Courthouse News reporters would visit the courthouses in

 person to review newly filed paper complaints. Courthouse News has been reporting

 on civil complaints filed in New Mexico since 2005, when it began covering the

 United States District Court for the District of New Mexico and the state district

 courts in Santa Fe and Albuquerque. Courthouse News later expanded its coverage

 during the paper-filing era; until around 2011, Courthouse News reporters generally

 reviewed new civil complaints on the day they were filed in Bernalillo, Santa Fe,

 Sandoval, and Valencia counties.

       Before electronic filing was available in the state courts of New Mexico, paper

 filing followed a two-step process. First, a filer would bring a paper pleading to the

 respective state courthouse during regular business hours, Monday through Friday,

 8:00 a.m. to 5:00 p.m., and submit it to the court clerk. Second, the clerk would

 review the pleading for completeness and then either file it with a hand stamp or

 reject it on the spot. If the document was filed, a copy of that filing would be placed

 in a box in the clerk’s office, where filed documents were available for review by the

 press during business hours.

       Under this system, Courthouse News generally had same-day access to

 non-sealed, filed complaints. The court clerks usually took no more than a minute or

 two to review and file complaints. Although most complaints were placed in the

 press box on the same day—and usually within minutes—the district court found

                                            5
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022      Page: 6



 that, “when complaints were filed towards the end of the business day, they would

 not be available to the press box until the following business day.”2 Aplt. App.,

 Vol. III at 775.

        3. New Mexico’s Electronic Filing System

        The New Mexico Courts began implementing an electronic-filing system

 in 2012, and electronic filing became mandatory in 2014. This electronic-filing

 system, Odyssey File and Serve (“Odyssey”), allows attorneys to electronically file

 their pleadings in New Mexico’s state courts, twenty-four hours a day, seven days a

 week. Attorneys in New Mexico are required to redact any protected personal

 identifier information (“PPII”) contained in the pleadings, in accordance with New

 Mexico Rule of Civil Procedure 1-079. N.M. Dist. Ct. R. Civ. P. 1-079(D)(1).

        A document that is submitted by an attorney through the Odyssey system goes

 through five phases: (1) draft; (2) submitted; (3) under review; (4) processing; and

 (5) accepted/transmitted. First, in the “draft” phase, a filer uploads the pleading

 documents and inputs the case type, the parties, and the location where the case is

 going to be filed. Second, in the “submitted” phase, the filer hits the submit button,

 and the documents are then electronically sorted into queues where they await review

 by the court clerk. Third, in the “under review” phase, the court clerk reviews the

 pleading documents and the data that was entered by the filer. The court clerks


        2
         Courthouse News challenges this finding and contends that reporters in the
 state courts of New Mexico “were traditionally able to see complaints [on the same
 day they were filed] until the courts stopped receiving complaints at the end of the
 day.” Aple. Br. at 11.
                                            6
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022     Page: 7



 ensure that the filer selected the correct case type, and they also review each of the

 documents for completeness, legibility, required signatures, and confidential

 information. Fourth, in the “processing” phase, Odyssey populates the pleading

 documents with the case number, judge assignment, and case title. Fifth, in the

 “accepted/transmitted” phase, the case status changes to accepted, and the case is

 complete in Odyssey.3

       Once a pleading has been “accepted,” it is immediately available to the public

 through a website called “Secure Odyssey Public Access” (“SOPA”). Members of

 the press can apply for an account on SOPA, and SOPA access is free. The

 developer of SOPA, Tyler Technologies, provides different levels, or tiers, of access

 to court filings for different users. For example, members of the press can access

 “Tier One” files, which include the non-confidential civil cases at issue here.

 However, users with only “Tier One” access are restricted from viewing confidential

 documents, such as domestic violence or child abuse complaints.

 B. Procedural History

       1. The Complaint

       On July 30, 2021, Courthouse News filed a complaint against the New Mexico

 Courts in the United States District Court for the District of New Mexico.

 Specifically, Courthouse News alleges violations of (1) the First Amendment of the



       3
          Instead of using the word “filed,” the NMAOC distinguishes between when a
 document is “submitted,” and when it is “transmitted” or “accepted.” Aplt. App.,
 Vol. II at 463–64.
                                             7
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022    Page: 8



 United States Constitution, pursuant to 42 U.S.C. § 1983 (Count I); (2) federal

 common law, pursuant to 42 U.S.C. § 1983 (Count II); and (3) Article 2, Section 17

 of the New Mexico Constitution (Count III). In Count I, Courthouse News seeks a

 declaratory judgment and a preliminary and permanent injunction “to prevent further

 deprivation of the First Amendment rights guaranteed to it and its subscribers.” Aplt.

 App., Vol. I at 29. In Counts II and III, Courthouse News seeks declaratory and

 permanent injunctive relief.

       2. Motion for Preliminary Injunction

       On July 30, 2021, Courthouse News filed a motion for preliminary injunction

 against the New Mexico Courts, seeking to “prohibit[] them preliminarily . . . from

 refusing to make newly-filed nonconfidential civil petitions available to the public

 and press until after such petitions are processed or accepted, and further directing

 them to make such petitions accessible to the press and public in a contemporaneous

 manner upon receipt.” Id. at 33–34. On September 28, 2021, the district court held a

 hearing on the preliminary injunction motion.

       3. The District Court’s Memorandum Opinion and Order

       On October 8, 2021, the district court issued a memorandum opinion and order

 granting in part and denying in part Courthouse News’ motion for preliminary

 injunction. Specifically, the district court concluded that Courthouse News was

 entitled to a preliminary injunction enjoining the New Mexico Courts from

 withholding press or public access to newly filed, non-confidential civil complaints



                                            8
Appellate Case: 21-2135    Document: 010110773402         Date Filed: 11/23/2022     Page: 9



 for longer than five business hours, but not to a preliminary injunction that provides

 pre-processing, on-receipt, or immediate access to such complaints.

       Upon review of the evidence and testimony offered at the hearing, the district

 court made detailed findings regarding the duration and frequency of delays in the

 New Mexico Courts’ electronic-filing system. For example, between July 26, 2021,

 and August 25, 2021, 93.05% of initial civil filings in the state district courts were

 accepted within twenty-four hours, and 65.56% were accepted on the same date as

 submission. Aplt. App., Vol. III at 708–09. The district court also found that the

 New Mexico Courts’ average processing time for initial filings was 8.82 hours, not

 taking into account whether the complaint was filed after hours. Id. at 778–79.

       As an initial matter, the district court concluded that Younger abstention was

 not warranted, as this case failed to satisfy the doctrine’s requirements. See Younger

 v. Harris, 401 U.S. 37 (1971). The district court reasoned that “Courthouse News’

 requested injunction would neither interfere with nor enjoin the substance or merits

 of any one particular state proceeding,” but rather, “it would speed up press and

 public access to the documents—civil complaints in particular—through which all

 state proceedings happen.” Aplt. App., Vol. III at 766.

       The district court also concluded that O’Shea abstention was not warranted in

 this case. See O’Shea v. Littleton, 414 U.S. 488 (1974). The district court reasoned

 that, unlike the Supreme Court’s concerns in O’Shea, here “there is little risk of an

 ‘ongoing federal audit’ or ‘a major continuing intrusion of the equitable power of the



                                             9
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 10



  federal courts into the daily conduct of state . . . proceedings’” that would justify

  abstention. Aplt. App., Vol. III at 768 (quoting O’Shea, 414 U.S. at 500).

        Turning to the merits, the district court first concluded that “Courthouse News

  has a qualified right of timely access” to newly filed, non-confidential civil

  complaints, “which attaches when a complaint is submitted.” Id. at 771–72. Second,

  the district court “define[d] the outer limit of timely access” as “access provided

  within five business hours of filing a complaint.” Id. at 776. Third, the district court

  determined that it would apply “relaxed” or “rigorous” scrutiny, rather than strict

  scrutiny, to assess whether the right of timely access had been violated. Id. at 777.

  Fourth (and finally), the district court concluded that, based on the evidence that both

  parties provided at the hearing, Courthouse News “is likely to succeed on the merits

  of its claim that [the New Mexico Courts] are violating Courthouse News’ right of

  timely access to newly filed civil complaints, defined here as the right to access

  complaints within five business hours of their submission.” Id. at 779. However, the

  district court also concluded that Courthouse News “has not shown that it will

  succeed on the merits of requiring immediate, pre-processing access to newly filed

  civil complaints.” Id. at 783. Accordingly, the district court denied Courthouse

  News’ request for an injunction requiring immediate, pre-processing access to civil

  complaints, but it granted Courthouse News’ request for an injunction requiring




                                             10
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022    Page: 11



  timely access to complaints, defined as access to complaints within five business

  hours of their submission.4

        4. The New Mexico Courts’ Notice of Appeal

        On October 28, 2021, the New Mexico Courts timely filed a notice of appeal

  from the district court’s memorandum opinion and order granting preliminary

  injunction in favor of Courthouse News.5

                                II.   Standards of Review

  A. Abstention

        A district court’s decision on whether to abstain under the Younger doctrine is

  reviewed de novo. Elna Sefcovic, LLC v. TEP Rocky Mountain, LLC, 953 F.3d 660,

  669 (10th Cir. 2020). However, we have not determined the standard of review for

  the related doctrine of O’Shea abstention. Cf. Courthouse News Serv. v. Planet

  (“Planet I”), 750 F.3d 776, 782–83 (9th Cir. 2014) (noting that the standard of review



        4
           On October 21, 2021, Courthouse News moved for partial reconsideration of
  the district court’s order. Specifically, Courthouse News asked the district court to
  reconsider “the definition of ‘the outer limit of timely access,’ i.e., ‘access provided
  within five business hours of filing a complaint,’” and “the preliminary findings and
  conclusions that incorporate this definition.” Aple. App., Vol. I at 15–16.
  Courthouse News argued that “the evidence in the record demonstrates that the press
  historically had access to new civil complaints on the day they were filed,” and
  therefore “[a]llowing five business hours for access means most new civil complaints
  can be withheld until the day after filing, which does not reflect traditional access.”
  Id. at 16. However, Courthouse News did not file a cross appeal and has since filed a
  notice to withdraw its motion for reconsideration without prejudice.
        5
          On October 28, 2021, the New Mexico Courts moved to stay the preliminary
  injunction order pending appeal. However, the New Mexico Courts have filed a
  notice to withdraw their motion to stay without prejudice.
                                             11
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022      Page: 12



  for a district court’s decision to abstain under O’Shea is “unsettled” but determining

  that, regardless, the court “first review[s] de novo whether the legal requirements for

  abstention are satisfied.”).6

  B. Preliminary Injunction

         “District courts have discretion over whether to grant preliminary injunctions,

  and we will disturb their decisions only if they abuse that discretion.” Free the

  Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 796 (10th Cir. 2019)

  (citations omitted). “A district court’s decision crosses the abuse-of-discretion line if

  it rests on an erroneous legal conclusion or lacks a rational basis in the record.” Id.

  In reviewing “a district court’s decision to grant or deny a preliminary injunction, we

  thus examine the court’s factual findings for clear error and its legal conclusions de

  novo.” Id. at 796–97.




         6
          The New Mexico Courts argue that we should review de novo the district
  court’s abstention ruling considering the “related interests in play with Younger and
  O’Shea abstention, and the district court’s intertwined analysis of the two doctrines.”
  Aplt. Br. at 13–14. Courthouse News does not challenge, or even address, the New
  Mexico Courts’ arguments regarding the proper standard of review that applies to
  O’Shea abstention.
         Although the standard of review for a district court’s decision on whether to
  abstain under O’Shea is unsettled, we need not resolve the issue. See Planet I, 750
  F.3d at 782–83 (concluding that the court need not decide whether to apply de novo
  review or a modified abuse of discretion standard to questions of O’Shea abstention,
  because it would reverse the district court’s decision under either standard). As
  discussed later in this opinion, see infra Section III.A.2, here the underlying legal
  requirements for O’Shea abstention have not been satisfied. The district court’s
  rejection of O’Shea abstention, therefore, should be affirmed under either a de novo
  or a modified abuse of discretion standard.
                                             12
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 13



                                     III.   Analysis

        On appeal, the New Mexico Courts contend that the district court erred in

  granting the preliminary injunction in three respects. First, the New Mexico Courts

  argue that the district court erred in declining to abstain from exercising its

  jurisdiction under the O’Shea doctrine, or, alternatively, the Younger doctrine.

  Second, the New Mexico Courts assert that the district court erred in concluding that

  the First Amendment right of access attaches to documents before they have been

  processed and formally accepted by a court clerk. Third, the New Mexico Courts

  maintain that the district court erred in imposing a bright-line, five-business-hour rule

  that fails to accommodate the state’s interests in the administration of its courts.

        We conclude that that the district court did not err in declining to abstain under

  Younger and O’Shea, and in determining that the right of access attaches when

  documents are first submitted to the court. However, we agree with the New Mexico

  Courts that the district court erred in imposing a five-business-hour rule that fails to

  accommodate the state’s interests in the administration of its courts. Accordingly, we

  vacate the preliminary injunction and remand this case to the district court for further

  proceedings consistent with this opinion.

  A. Abstention

        In their first issue on appeal, the New Mexico Courts argue that the district

  court should have abstained from exercising its jurisdiction under O’Shea because

  both the preliminary injunction and Courthouse News’ requested relief require

  continuing federal oversight of state-court operations. Alternatively, the New

                                              13
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 14



  Mexico Courts contend that, even if this court concludes that O’Shea abstention is

  not warranted, the Younger doctrine requires abstention because providing access to

  complaints before their review and acceptance would contravene New Mexico

  Supreme Court rules and orders. For the reasons explained below, we disagree.

        Generally, “federal courts have a strict duty to exercise the jurisdiction that is

  conferred upon them by Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706,

  716 (1996). Because of the “‘virtually unflagging obligation of the federal courts to

  exercise the jurisdiction given them,’ the Supreme Court has repeatedly cautioned

  that ‘[a]bstention from the exercise of federal jurisdiction is the exception, not the

  rule.’” Elna Sefcovic, LLC, 953 F.3d at 668 (quoting Colo. River Water

  Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). The Supreme Court

  has, therefore, “carefully defined” the situations in which abstention by federal courts

  is appropriate. New Orleans Public Serv., Inc. v. Council of New Orleans, 491 U.S.

  350, 359 (1989).

        Contrary to the New Mexico Courts’ arguments, however, neither Younger nor

  O’Shea supports abstention here. We address each of the New Mexico Courts’

  abstention arguments in turn.

        1. Younger Abstention

        Under the Younger abstention doctrine, “federal courts should not ‘interfere

  with state court proceedings by granting equitable relief—such as injunctions of

  important state proceedings or declaratory judgments regarding constitutional issues

  in those proceedings—’ when a state forum provides an adequate avenue for relief.”

                                             14
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022       Page: 15



  Weitzel v. Div. of Occupational & Prof’l Licensing, 240 F.3d 871, 875 (10th Cir.

  2001) (quoting Rienhardt v. Kelly, 164 F.3d 1296, 1302 (10th Cir. 1999)). “Younger

  abstention is non-discretionary,” and “the district court must abstain once the

  conditions are met, ‘absent extraordinary circumstances.’” Id. (quoting Amanatullah

  v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999)). For Younger

  abstention to apply, there must be: (1) “an ongoing state judicial . . . proceeding,”

  (2) “the presence of an important state interest,” and (3) “an adequate opportunity to

  raise federal claims in the state proceedings.” Seneca-Cayuga Tribe of Okla. v. Okla.

  ex rel. Thompson, 874 F.2d 709, 711 (10th Cir. 1989).

        In Sprint Communications, Inc. v. Jacobs, the Supreme Court clarified that

  “Younger extends to . . . three ‘exceptional circumstances’ . . . but no further.”

  571 U.S. 69, 70 (2013). Specifically, Younger applies to the following “three

  categories of state cases: (1) ‘state criminal prosecutions,’ (2) ‘civil enforcement

  proceedings,’ and (3) ‘civil proceedings involving certain orders that are uniquely in

  furtherance of the state courts’ ability to perform their judicial functions.’” Elna

  Sefcovic, LLC, 953 F.3d at 670 (quoting Sprint Commc’ns, 571 U.S. at 73).

        As we have noted, Younger’s third category of cases is reserved for “civil

  proceedings implicating a [s]tate’s interest in enforcing the orders and judgments of

  its courts such as state court contempt proceedings.” Catanach v. Thomson, 718 F.

  App’x 595, 597 n.2 (10th Cir. 2017); see Courthouse News Serv. v. Schaeffer, 429 F.

  Supp. 3d 196, 206–07 (E.D. Va. 2019) (“When the Supreme Court first identified that

  category of case justifying abstention, it was referring to civil contempt orders and

                                             15
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 16



  requirements for posting bond pending appeal.” (citing New Orleans Public Serv.,

  Inc., 491 U.S. at 368)). However, “Younger does not mechanically require abstention

  whenever a state court conducts contempt proceedings in a related matter,” but

  “[r]ather . . . the ‘exceptional circumstances’ requiring abstention under Younger’s

  third category are present only when the relief requested from the federal court would

  enjoin or otherwise interfere with such proceedings.” Elna Sefcovic, LLC, 953 F.3d

  at 672.

        Here, we conclude that the district court did not err in declining to abstain

  under the Younger doctrine. The Supreme Court has held that “[a]bsent any pending

  proceeding in state tribunals, . . . Younger abstention [is] clearly erroneous.”

  Ankenbrandt v. Richards, 504 U.S. 689, 705 (1992). As Courthouse News correctly

  notes, there is no ongoing state proceeding with which the present case would

  interfere—the New Mexico Courts have conceded this point. Aple. Br. at 15; Aplt.

  Br. at 29 (the New Mexico Courts noting that Courthouse News’ “requested relief

  would not interfere with a specific civil proceeding”). Therefore, the first element of

  Younger, which requires an ongoing state proceeding, has not been met.

        Not only does this case lack an ongoing state proceeding, it also lacks an

  ongoing state proceeding that falls within one of the three “exceptional” cases

  warranting Younger abstention. The New Mexico Courts contend that Younger

  abstention is warranted because this case falls into the third category, which prevents

  federal courts from interfering with pending “civil proceedings involving certain

  orders that are uniquely in furtherance of the state courts’ ability to perform their

                                             16
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022    Page: 17



  judicial functions.” Sprint Commc’ns, 571 U.S. at 73. Specifically, the New Mexico

  Courts maintain that this case “would interfere with the New Mexico Supreme

  Court’s orders concerning all non-confidential, civil proceedings and the [c]ourt’s

  supervisory power of the records and files from those proceedings.” Aplt. Br. at 29.

  According to the New Mexico Courts, these orders address the state courts’

  responsibilities regarding the “maintenance of, privacy protection for, and access to

  case files.” Id. at 30. In the New Mexico Courts’ view, “[t]he management of a

  court’s papers is essential to the court’s performance of its judicial functions, and

  therefore Younger precludes federal injunctions that impede the New Mexico

  Supreme Court’s orders that govern case files.” Id. (internal quotation marks and

  alteration omitted). However, the New Mexico Courts’ sweeping concern that this

  case would interfere with orders concerning all non-confidential, civil proceedings is

  insufficient to come within the narrow scope of Younger’s third category.

        Although Younger’s third category was intended to target “civil proceedings

  implicating a [s]tate’s interest in enforcing the orders and judgments of its courts

  such as state court contempt proceedings,” Catanach, 718 F. App’x at 597 n.2, the

  injunction that Courthouse News seeks here would not inhibit a court from enforcing

  its orders and judgments. While it is true that the New Mexico Supreme Court has

  issued “orders” that govern the administration of case files, these are not the types of

  “orders that are uniquely in furtherance of the state courts’ ability to perform their

  judicial functions” as contemplated by Younger’s third category of cases. Sprint

  Commc’ns, 571 U.S. at 73. Courthouse News does not seek to challenge any orders
                                             17
Appellate Case: 21-2135      Document: 010110773402       Date Filed: 11/23/2022     Page: 18



  or judgments issued by a state court judge in pending litigation; instead, Courthouse

  News challenges access delays stemming from the functions of the administrative

  arm of the state courts.

        Moreover, Courthouse News’ requested relief would neither “enjoin [n]or

  otherwise interfere” with the substance of a single state proceeding, as required by

  Younger’s third category of cases. Elna Sefcovic, LLC, 953 F.3d at 672. Rather,

  Courthouse News seeks an injunction affecting the speed at which the public and the

  press can access civil complaints. This requested relief “target[s] only the clerical

  processing of complaints,” which is “a ministerial, administrative function” rather

  than one that implicates the state court’s ability to perform its core judicial functions.

  Courthouse News Serv. v. Forman, No. 4:22CV106-MW/MAF, 2022 WL 1405907, at

  *10 (N.D. Fla. May 4, 2022).

        Accordingly, we conclude that the requirements of the Younger doctrine are

  not satisfied, and the district court did not err in declining to abstain under Younger.

        2. O’Shea Abstention

        We now turn our attention to the New Mexico Courts’ arguments in favor of

  O’Shea abstention. In O’Shea, the plaintiffs alleged that the county magistrate and

  judge engaged in racially discriminatory practices in the administration of justice,

  such as setting higher bail for and imposing harsher sentences on black defendants

  than white defendants. O’Shea, 414 U.S. at 492–93. The Supreme Court concluded

  that principles of equity, comity, and federalism “preclude[d] equitable intervention”

  because the plaintiffs sought “an injunction aimed at controlling or preventing the

                                             18
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022     Page: 19



  occurrence of specific events that might take place in the course of future state

  criminal trials.” Id. at 499–500.

         In O’Shea, the Supreme Court relied upon its decision in Younger, which “had

  established a firm rule against enjoining ongoing state criminal proceedings, absent

  exceptional circumstances.” Planet I, 750 F.3d at 789. Because the requested relief

  in O’Shea “would contemplate interruption of state proceedings to adjudicate

  assertions of noncompliance” on the part of the judicial officers, the Supreme Court

  reasoned that the plaintiffs sought to “indirectly accomplish the kind of interference

  that [Younger] . . . sought to prevent” through an “ongoing federal audit of state

  criminal proceedings.” O’Shea, 414 U.S. at 500.

         The Supreme Court also observed in O’Shea that subsequent enforcement of

  the injunction “would require . . . the continuous supervision by the federal court

  over the conduct of” the state judicial officers “in the course of future criminal trial

  proceedings.” Id. at 501. Although the Seventh Circuit “did not attempt to specify

  exactly what type of injunctive relief might be justified” to prevent the discrimination

  alleged by the plaintiffs, “it at least suggested that it might include a requirement of

  ‘periodic reports of various types of aggregate data on actions on bail and

  sentencing.’” Id. at 493 n.1 (quoting Littleton v. Berbling, 468 F.2d 389, 415 (7th

  Cir. 1972), rev’d sub nom. O’Shea, 414 U.S. 488, and vacated sub nom. Spomer v.

  Littleton, 414 U.S. 514 (1974)). In the Supreme Court’s view, even though the

  Seventh Circuit had specifically “disclaimed any intention of requiring the [d]istrict

  [c]ourt to sit in constant day-to-day supervision of [the state] judicial officers,” the

                                              19
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 20



  periodic reporting system considered by the Seventh Circuit “would constitute a form

  of monitoring of the operation of state court functions that is antipathetic to

  established principles of comity.” Id. at 501.

        Here, the New Mexico Courts argue that O’Shea abstention is warranted

  because Courthouse News’ requested relief and the preliminary injunction entail

  continued federal oversight of state court operations. In support of this argument, the

  New Mexico Courts raise two central points. First, the New Mexico Courts contend

  that O’Shea requires abstention where the requested relief would involve the

  continuing federal oversight of state court operations, even outside the context of

  specific state court proceedings. Second, the New Mexico Courts claim that both the

  preliminary injunction and Courthouse News’ requested relief require an ongoing

  interference with state court operations that warrants O’Shea abstention. We

  disagree.

               a. O’Shea Abstention Does Not Apply to Cases Involving “State Court
                  Operations” in the Absence of State Court Proceedings

        As an initial matter, we reject the New Mexico Courts’ assertion that O’Shea

  requires abstention where a case would interfere with “state court operations”

  divorced from any specific state court proceedings. The New Mexico Courts cite our

  opinion in Joseph A. ex rel. Corrine Wolfe v. Ingram, 275 F.3d 1253 (10th Cir.

  2002), to support their position: “The reasoning of O’Shea and its progeny suggests

  that federal court oversight of state court operations, even if not framed as [a] direct

  review of state court judgments, may nevertheless be problematic for Younger


                                             20
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022    Page: 21



  purposes.” Id. at 1271. However, our use of the word “operations” in Joseph A. did

  not broadly expand O’Shea to encompass cases involving “state court operations” in

  the absence of any current or future state court proceedings. Our statement in

  Joseph A. must be read in context.

        In Joseph A., we concluded that abstention was warranted under Younger and

  O’Shea to prevent federal interference with underlying state court proceedings in the

  New Mexico Children’s Court. In Joseph A., the plaintiffs sought enforcement of a

  consent decree that would have “expressly prevent[ed]” the New Mexico Department

  of Human Services “from recommending a range of planning options” to the New

  Mexico Children’s Court for children who are in the department’s custody. Id.

  at 1268. We observed that the consent decree’s “limitation [had] an effect not unlike

  that of an injunction or declaratory judgment because the [d]epartment [was]

  precluded ever from presenting certain options to the Children’s Court,” id. at 1268–

  69 (emphasis added), and that “federal enforcement of some of the [settlement]

  provisions would significantly interfere with state court proceedings,” id. at 1267. In

  sum, we reasoned that “[t]he relevant case law supports abstention where, as here,

  federal court oversight of state court proceedings is required.” Id. at 1272 (emphasis

  added). Our decision in Joseph A., therefore, does not support the New Mexico

  Courts’ assertion that O’Shea abstention is appropriate in the absence of any current

  or future state court proceedings.7


        7
         The New Mexico Courts’ citation to our decision in Phelps v. Hamilton, 122
  F.3d 1309 (10th Cir. 1997), also fails to demonstrate that O’Shea extends to cases
                                            21
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 22



        The New Mexico Courts also point to the Seventh Circuit’s decision in

  Courthouse News Service v. Brown, 908 F.3d 1063 (7th Cir. 2018), as support for its

  position that O’Shea extends to cases involving state court operations divorced from

  any current or future state court proceedings. In Brown, the Seventh Circuit

  concluded that abstention was warranted where Courthouse News filed a similar suit

  challenging state court delays in providing access to civil complaints. Id. at 1071.

  The Seventh Circuit acknowledged that none of the “principal categories of

  abstention” constituted “a perfect fit,” yet it still determined that abstention was

  warranted based “on the more general principles of federalism.” Id. at 1071.




  involving state court operations in the absence of any current or future state court
  proceedings. In Phelps, we abstained under O’Shea where the plaintiffs asked the
  federal courts “to monitor the local district attorney’s office to [e]nsure that they
  [were] not prosecuted under valid state laws” for any incidents “related to their
  alleged protected speech and activity.” Id. at 1317. There, we reasoned that the
  plaintiffs sought “an injunction aimed at controlling or preventing the occurrence of
  specific events that might take place in the course of future criminal [proceedings].”
  Id. (quoting O’Shea, 414 U.S. at 500). Just as in O’Shea, the relief sought in Phelps
  would have altered the operations of the state court in future proceedings before it.
         Similarly, the other cases cited by the New Mexico Courts fail to support their
  expansive view of O’Shea abstention. See Aplt. Br. at 17–18, 22–23; Aplt. Reply Br.
  at 9–11. Although each of their cited cases involved a request for relief that would
  have interfered with state court operations, this interference would have occurred
  within the context of current or future state court proceedings. See, e.g., Disability
  Rts. N.Y. v. New York, 916 F.3d 129 (2d Cir. 2019) (affirming Younger and O’Shea
  abstention where the requested relief sought to control or prevent “the occurrence of
  specific events” in “future state [guardianship proceedings]” in New York
  Surrogate’s Court); Miles v. Wesley, 801 F.3d 1060 (9th Cir. 2015) (affirming O’Shea
  abstention where the requested relief would constitute “federal interference in a state
  court system’s determination of where, when, and how different types of cases should
  be heard”).
                                             22
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022    Page: 23



        While federalism concerns are not without force, we agree with the approach

  of our other sister circuits that have rejected the exercise of O’Shea abstention in

  similar challenges brought by Courthouse News, as this approach conforms more

  closely with Supreme Court guidance and the prior precedent of this court. See

  Courthouse News Serv. v. Gilmer, 48 F.4th 908, 914 (8th Cir. 2022) (reversing the

  district court’s exercise of O’Shea abstention, and noting that a well-tailored

  injunction would pose “no risk that a decision in Courthouse News’s favor would

  interrupt any state-court proceeding, despite the significant administrative burden it

  might place on court staff”); Planet I, 750 F.3d at 790 (reversing the district court’s

  exercise of O’Shea abstention, and concluding that “O’Shea abstention is

  inappropriate where the requested relief may be achieved without an ongoing

  intrusion into the state’s administration of justice, but is appropriate where the relief

  sought would require the federal court to monitor the substance of individual cases

  on an ongoing basis to administer its judgment”).

               b. The Preliminary Injunction and Requested Relief Would Not Constitute
                  an Ongoing Interference with State Court Operations that Warrants
                  O’Shea Abstention

        Next, we turn to the New Mexico Courts’ assertion that the preliminary

  injunction and Courthouse News’ requested relief would constitute an ongoing

  interference with state court operations that warrants O’Shea abstention. The

  preliminary injunction that was entered by the district court in this case requires the

  New Mexico Courts to provide access to civil complaints within five business hours

  of a complaint’s submission. Additionally, Courthouse News seeks a permanent

                                              23
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022      Page: 24



  injunction prohibiting the New Mexico Courts “from denying Courthouse News

  access to new civil court, case-initiating complaints until after administrative

  processing.” Aplt. App., Vol. I at 31. Finally, Courthouse News seeks a declaratory

  judgment “declaring the denial of access to new civil court, case-initiating complaints

  until after administrative processing as unconstitutional . . . for the reason that it

  constitutes an effective denial of timely access to court records.” Id. Contrary to the

  New Mexico Courts’ assertions, we conclude that neither the preliminary injunction

  nor Courthouse News’ requested relief justify the exercise of O’Shea abstention.

         In Planet I, the Ninth Circuit expressly rejected the application of O’Shea

  abstention in a similar case involving Courthouse News’ challenge to the timing of

  public access to civil complaints. There, Courthouse News sought preliminary and

  permanent injunctive relief, as well as declaratory judgment, to ensure “timely access

  to new civil unlimited jurisdiction complaints on the same day they are filed.”

  Planet I, 750 F.3d at 790–91. The Ninth Circuit concluded that Courthouse News’

  requested relief “pose[d] little risk of an ‘ongoing federal audit’ or ‘a major

  continuing intrusion of the equitable power of the federal courts into the daily

  conduct of state . . . proceedings.’” Id. at 792 (quoting O’Shea, 414 U.S. at 500).

  Specifically, the Ninth Circuit reasoned that, to determine whether a state court is

  making complaints available on the day they are filed, “a federal court would not

  need to engage in [an] intensive, context-specific legal inquiry[,]” and “[t]here is

  little risk that the federal courts would need to ‘examin[e] the administration of a



                                              24
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 25



  substantial number of individual cases’ to provide the requested relief.” Id. at 791

  (quoting E.T. v. Cantil-Sakauye, 682 F.3d 1121, 1124 (9th Cir. 2012)).

        Here, too, both the preliminary injunction and Courthouse News’ requested

  relief are “more akin to [a] bright-line finding . . . than the ongoing monitoring of the

  substance of state proceedings” that would warrant the exercise of O’Shea abstention.

  Id. Because these remedies “target only the clerical processing of complaints,”

  Forman, 2022 WL 1405907, at *10, divorced from any state court proceedings, a

  federal court would not be required to monitor the substance of individual cases on

  an ongoing basis to provide the relief that Courthouse News seeks. See Planet I, 750

  F.3d at 791.

        Moreover, the New Mexico Courts have “available a variety of simple

  measures to comply with an injunction” granting Courthouse News all or part of its

  requested relief, should Courthouse News ultimately prevail on the merits of its

  claims. Id. As the Ninth Circuit observed in Planet I, various state and federal

  courts across the country have successfully implemented procedures to provide

  reporters with same-day access.8 Id. Here, the district court has not mandated that


        8
           The Ninth Circuit noted the following examples of measures implemented by
  federal and state courts to ensure same-day access: (1) “giv[ing] reporters a key to a
  room where new complaints are placed in boxes for review before being processed”
  (the Los Angeles Division of the United States District Court for the Central District
  of California); (2) “plac[ing] paper versions of new complaints in a secure area
  behind the counter where reporters are free to review them on the day of filing” (the
  New York County Supreme Court in Manhattan); and (3) “permit[ting] reporters to
  view the cover page of all newly filed complaints each afternoon and request the full
  text of any that seem newsworthy” (the Santa Monica branch of the Superior Court
  for Los Angeles County). Planet I, 750 F.3d at 791.
                                             25
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022     Page: 26



  the New Mexico Courts follow a specific protocol to “make non-confidential civil

  complaints available to the press more consistently in a contemporaneous manner.”

  Aplt. App., Vol. III at 785. Rather, the district court clarified that the New Mexico

  Courts “remain[] free to decide how to speed up that process.” Id. The fact that the

  New Mexico Courts have the flexibility to select a less restrictive, alternative means

  of access therefore undermines their argument that an injunction would result in

  continuing federal court supervision of their operations.

        The New Mexico Courts also express concern that the preliminary injunction

  and requested relief will subject the state courts to the threat of future claims based

  on violations of the federal court’s injunction. However, the fact “that some

  additional litigation may later arise to enforce an injunction does not itself justify

  abstaining from deciding a constitutional claim.” Planet I, 750 F.3d at 792 (noting

  that if O’Shea abstention were to apply every time litigants seek federal court

  injunctions to reform the institutions of state government, this “would justify

  abstention as a matter of course in almost any civil rights action under § 1983”).

  Moreover, we “also trust that the [New Mexico Courts] would comply with any

  federal injunction requiring it to make . . . civil complaints available within a

  specified time period, so further proceedings to enforce an injunction would be

  unlikely.” Id.

        Additionally, the New Mexico Courts argue that Courthouse News’ requested

  relief of access to complaints before they have been reviewed and accepted by court

  clerks “would contravene New Mexico Supreme Court rules and orders defining

                                              26
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022     Page: 27



  pleadings and restricting access to confidential records.” Aplt. Br. at 25. However,

  neither of these propositions justifies the exercise of O’Shea abstention here.

         First, the New Mexico Courts assert that Courthouse News’ proposed

  injunction “effectively would redefine what constitutes a court record subject to

  public access.” Id. at 26. Specifically, the New Mexico Courts point to the

  following provisions: (1) the New Mexico Supreme Court rules that “provide that

  documents submitted for electronic filing may be rejected or placed in an error

  queue,” id. at 27 (citing N.M. Dist. Ct. R. Civ. P. 1-005.2(G) and N.M. R. App. P.

  12-307.2(F)); and (2) a New Mexico Supreme Court order that provides press access

  to “currently digitized court case files,” id. at 26–27 (citing Aplt. App., Vol. II at 353

  (N.M. Sup. Ct. Order No. 17-8500-001, at 1–2 (Feb. 20, 2017))). According to the

  New Mexico Courts, Courthouse News’ proposed injunction would contradict the

  New Mexico Supreme Court’s access policy for online court records “by creating a

  right of access to complaints . . . before they have been accepted and regardless of

  whether they are rejected or placed in a [review] queue.” Id.

         This argument is unavailing. As an initial matter, and as explained later in the

  following section of this opinion, the First Amendment right of access attaches to

  complaints when the court receives them, regardless of the technical terms and

  clerical processes used by the court. See infra Section III.B.2. Should Courthouse

  News ultimately prevail on the merits of its claims and receive an injunction granting

  all or part of its requested relief, such an injunction would not “redefine what

  constitutes a court record subject to public access,” Aplt. Br. at 26, but rather, it

                                              27
Appellate Case: 21-2135     Document: 010110773402       Date Filed: 11/23/2022        Page: 28



  would prohibit an unconstitutional practice. Moreover, none of the orders or rules

  cited by the New Mexico Courts require court clerks to review and accept complaints

  prior to making them available to the press or public, or otherwise preclude faster

  access to these complaints. For example, although New Mexico Supreme Court

  Order No. 17-8500-001 provides the press with online access to “currently digitized

  court case files,” it does not address when new electronically filed civil complaints

  should be made accessible to the press or the public, nor does it require that the

  clerks complete administrative processing before making such complaints accessible

  to the press or the public.

         Second, the New Mexico Courts contend that the requested relief “would

  forestall state court clerks from reviewing complaints for confidential information or

  exhibits before they are approved for filing and released for public access.” Aplt. Br.

  at 27. The New Mexico Courts first point to New Mexico Rule of Civil Procedure

  1-079(C), which provides that all court records in certain categories of cases—for

  example, abuse and neglect cases—“are confidential and shall be automatically

  sealed without motion or order of the court.” N.M. Dist. Ct. R. Civ. P. 1-079(C).

  Next, the New Mexico Courts note that Rule 1-079(D)(1) provides that “[PPII] shall

  not be made available on publicly accessible court websites.” N.M. Dist. Ct. R. Civ.

  P. 1-079(D)(1). Although court clerks are “not required to review documents for

  compliance with [Rule 1-079(D)(1)]” or “to screen court records released to the

  public to prevent disclosure of [PPII],” N.M. Dist. Ct. R. Civ. P. 1-079(D)(2), the



                                             28
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022      Page: 29



  New Mexico Courts contend that clerks still attempt to screen filings for PPII and

  reject such documents before they are placed on a publicly-accessible court website.

        Here, too, the rules cited by the New Mexico Courts do not support their claim

  that the requested relief would contravene rules and orders restricting access to

  confidential records. As Courthouse News correctly notes, the types of cases that are

  automatically sealed pursuant to Rule 1-079(C), such as criminal, family, and mental

  health proceedings, are excluded from those that can be electronically filed with the

  New Mexico Courts. See N.M. Dist. Ct. R. Civ. P. 1-005.2(A) (defining “EFS” as

  “the electronic filing system” for use in “civil actions”); N.M. Dist. Ct. R. Civ. P.

  1-005.2(B) (“‘civil actions’ does not include . . . actions sealed under Rule 1-079”).

  Because documents in those types of cases are filed in paper form rather than

  electronically, court clerks could easily segregate those documents from the

  non-confidential civil complaints at issue.9 Additionally, Rule 1-079(D)(1) neither



        9
           The New Mexico Courts contend that filers can still submit such
  automatically sealed complaints electronically, and they cite to one instance where an
  attorney allegedly violated court rules by intentionally filing a sealed record
  electronically. Aplt. Br. at 28 (citing Aplt. App., Vol. II at 575–77). However, this
  situation appears to be a rare outlier, as attorneys are generally vigilant about filing
  motions to seal to protect confidential client information. Moreover, numerous
  courts across the country utilize electronic filing systems and still receive documents
  that require confidential handling. Similarly, the New Mexico Courts can implement
  safeguards to securely receive and protect confidential filings through their electronic
  filing system. See Aplt. App., Vol. II at 419–20 (testimony regarding Tyler
  Technologies’ case-type filter, or an e-file manager that allows the filer to choose
  whether the case is public or non-public, and then diverts the non-public cases away
  from the press queue); id. at 415–18 (testimony regarding non-disclosure agreements
  that reporters must sign to access SOPA, pursuant to which their access can be
  withdrawn if they disclose PPII or other confidential or sealed information).
                                             29
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022    Page: 30



  precludes faster access to newly filed, non-confidential civil complaints, nor requires

  court clerks to review and accept the complaints prior to making them available to

  the press or public. Indeed, the New Mexico Courts concede that, pursuant to Rule

  1-079(D)(2), court clerks are not required to review documents or screen court

  records released to the public to prevent disclosure of PPII. See Aplt. Br. at 28.

         For these reasons, we conclude that O’Shea abstention is not warranted in this

  case and the district court did not err in declining to abstain under O’Shea.

  B. First Amendment Right of Access

         Next, we turn to the merits of this case. As an initial matter, the New Mexico

  Courts do not dispute that the press and the public have a First Amendment right of

  access to non-confidential, civil complaints. In their second issue on appeal,

  however, the New Mexico Courts argue that the district court erred in concluding that

  the right of access attaches to these complaints when they are filed with the courts,

  and before they have been processed and accepted by court clerks.

         Here, we must first determine whether the First Amendment right of access

  applies to the type of judicial records at issue, and if so, at what moment in time this

  right attaches. For the reasons explained below, we conclude that the press and the

  public have a First Amendment right of access to newly filed, non-confidential civil

  complaints, and that this right attaches when a complaint is filed with, or submitted

  to, the courts.




                                             30
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022      Page: 31



        1. The Right of Access Applies to Newly Filed, Non-Confidential Civil
           Complaints

        Although “the First Amendment does not explicitly mention a right of access

  to court proceedings and documents, ‘the courts of this country recognize a general

  right to inspect and copy public records and documents, including judicial records

  and documents.’” Brown, 908 F.3d at 1068–69 (quoting Nixon v. Warner Commc’ns,

  Inc., 435 U.S. 589 (1978)). The First Amendment right of access to court documents

  can be traced back to Richmond Newspapers, Inc. v. Virginia, in which the Supreme

  Court held that the First Amendment protects access to criminal trials. 448 U.S. 555,

  576–78 (1980) (plurality opinion). Thereafter, a full majority of the Supreme Court

  affirmed the First Amendment right of access to criminal trials in Globe Newspaper

  Co. v. Superior Court, 457 U.S. 596, 603–04 (1982).

        “The Supreme Court has yet to explicitly rule on whether the First Amendment

  right of access to information reaches civil judicial proceedings and records, but the

  federal courts of appeals widely agree that it does.” Courthouse News Serv. v. Planet

  (“Planet III”), 947 F.3d 581, 590 (9th Cir. 2020); see Planet I, 750 F.3d at 786

  (collecting cases); Courthouse News Serv. v. Schaefer, 2 F.4th 318, 328 (4th Cir.

  2021); Brown, 908 F.3d at 1069. This consensus among the circuit courts comports

  with the Supreme Court’s guidance, as it has cautioned against “any ‘narrow, literal

  conception’ of the [First] Amendment’s terms.” Globe Newspaper Co., 457 U.S. at

  604 (quoting NAACP v. Button, 371 U.S. 415, 430 (1963)). As the Supreme Court

  explained,


                                            31
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 32



        [T]he Framers were concerned with broad principles, and wrote against a
        background of shared values and practices. The First Amendment is thus
        broad enough to encompass those rights that, while not unambiguously
        enumerated in the very terms of the Amendment, are nonetheless
        necessary to the enjoyment of other First Amendment rights.

  Id.

        In Press-Enter. Co. v. Superior Ct. (“Press-Enterprise II”), 478 U.S. 1, 8–9

  (1986), the Supreme Court formulated a two-part test for First Amendment right of

  access claims. Pursuant to the first step of the Press-Enterprise II analytical

  framework, we must determine whether a right of access attaches to a particular type

  of judicial proceeding or record. Id. To do so, we consider whether the following

  “considerations of experience and logic” are met: (1) under the “experience” prong, a

  judicial proceeding or record must “have historically been open to the press and

  general public,” and (2) under the “logic” prong, public access must play a

  “significant positive role in the functioning of the particular process in question.” Id.

  These considerations, taken together, are known as the “experience and logic” test.

        If the “experience and logic” test is satisfied, a presumptive First Amendment

  right of access arises. Planet III, 947 F.3d at 590. However, “[t]he right to inspect

  and copy judicial records is not absolute”—it is qualified. Nixon, 435 U.S. at 598.

  Once this qualified right of access has been established, therefore, the court proceeds

  to the second step of the Press-Enterprise II framework to determine whether the

  restrictions on access satisfy constitutional scrutiny. See Press-Enterprise II, 478

  U.S. at 9. The second step of the Press-Enterprise II framework involves a balancing

  test that weighs the qualified right of access against the interests asserted by the party

                                             32
Appellate Case: 21-2135      Document: 010110773402       Date Filed: 11/23/2022     Page: 33



  seeking to restrict access. In the context of this case, the Press-Enterprise II

  balancing test aims to reconcile the press and the public’s interest in accessing court

  documents in a timely manner with the state’s interest in the orderly administration

  of its courts. Id.; see also Planet III, 947 F.3d at 596. We will discuss the Press-

  Enterprise II balancing test in more detail in the following section of this opinion.

  See infra Section III.C.

        Here, we join our sister circuits in concluding that “the press and public enjoy

  a First Amendment right of access to newly filed civil complaints.” Schaefer, 2 F.4th

  at 328; see also Planet III, 947 F.3d at 591; Brown, 908 F.3d at 1069. As an initial

  matter, “[b]oth our common experience and the logical extension of First

  Amendment principles lead to the conclusion that ‘the press’s right of access to civil

  proceedings and documents fits squarely within the First Amendment’s protections,’”

  Planet III, 947 F.3d at 591 (quoting Brown, 908 F.3d at 1069). The Supreme Court

  has observed that “a major purpose of th[e] [First] Amendment was to protect the

  free discussion of governmental affairs.” Globe Newspaper Co., 457 U.S. at 604

  (internal quotation marks omitted). “The right of access is thus an essential part of

  the First Amendment’s purpose to ‘ensure that the individual citizen can effectively

  participate in and contribute to our republican system of self-government.’”

  Planet III, 947 F.3d at 785 (quoting Globe Newspaper Co., 457 U.S. at 604).

        Moreover, we conclude that both prongs of Press-Enterprise II’s “experience

  and logic” test are satisfied here. As to the experience prong, “[t]here is no dispute

  that, historically, courts have openly provided the press and general public with

                                             33
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022    Page: 34



  access to civil complaints.” Schaefer, 2 F.4th at 326 (quoting Courthouse News Serv.

  v. Schaefer, 440 F. Supp. 3d 532, 557 (E.D. Va. 2020)). We therefore agree with the

  other federal courts that have acknowledged this “nationwide tradition and practice

  of access to newly filed civil complaints.” Id. And, in this case, the district court

  noted that it “heard testimony from witnesses for both Courthouse News and the

  [New Mexico Courts] that, before the advent of e-filing, reporters accessed newly

  filed complaints after they had been filed with the clerk of the court.” Aplt. App.,

  Vol. III at 770. Indeed, the New Mexico Courts do not challenge that the experience

  prong supports the public right of access to civil complaints; rather, they simply

  challenge at what point in time this right of access attaches. Accordingly, we

  conclude that the experience prong of Press-Enterprise II supports a finding of a

  public right of access to civil complaints.

        As to the logic prong, “we have no trouble concluding that public access to

  complaints logically plays a positive role in the functioning of the judicial process.”

  Schaefer, 2 F.4th at 327. The Supreme Court has explained that “public inclusion” in

  the judicial system, especially through the press’s reporting, “affords citizens a form

  of legal education and hopefully promotes confidence in the fair administration of

  justice.” Richmond Newspapers, Inc., 448 U.S. at 572, 572 (1980) (plurality opinion)

  (quoting State v. Schmit, 139 N.W.2d 800, 807 (Minn. 1966)). Access to the judicial

  system also allows the public to “participate in and serve as a check upon the judicial

  process—an essential component in our structure of self-government.” Globe

  Newspaper Co., 457 U.S. at 606. However, “[i]t would be impossible for the public

                                                34
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022       Page: 35



  to perform this role adequately without access to nonconfidential civil complaints.”

  Schaefer, 2 F.4th at 327. “A complaint, which initiates judicial proceedings, is the

  cornerstone of every case, the very architecture of the lawsuit, and access to the

  complaint is almost always necessary if the public is to understand a court’s

  decision.” Fed. Trade Comm’n v. Abbvie Prods. LLC, 713 F.3d 54, 62 (11th Cir.

  2013). “Because [complaints] allow the public to understand the parties involved in

  a case, the facts alleged, the issues for trial, and the relief sought,” providing public

  access to complaints . . . is crucial to ‘not only the public’s interest in monitoring the

  functioning of the courts but also the integrity of the judiciary.’” Schaefer, 2 F.4th at

  327 (quoting Doe v. Pub. Citizen, 749 F.3d 246, 266 (4th Cir. 2014)). We therefore

  conclude that the logic prong of Press-Enterprise II also supports a finding of a

  public right of access to civil complaints.

         In sum, we conclude that the First Amendment’s right of access to court

  proceedings and documents extends to newly filed civil complaints.

         2. The Right of Access Attaches When the Complaint is Filed

         Having concluded that the First Amendment right of access applies to judicial

  records at issue in this case, next we turn to the related issue of when this right

  attaches.

         If a First Amendment right of access exists, it carries an associated “right to

  timely access.” Planet III, 947 F.3d at 594 (noting that “a necessary corollary of the

  right to access is a right to timely access”). “[R]eporting on complaints must be



                                                35
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 36



  timely to be newsworthy and to allow for ample and meaningful public discussion

  regarding the functioning of our nation’s court systems.” Id.

        The Ninth Circuit has concluded that the qualified right of timely access

  “attaches when the complaint is filed.” Id. at 585. Several district courts, in addition

  to the district court in this case, have also arrived at the same conclusion. See, e.g.,

  Courthouse News Serv. v. Cozine, No. 3:21-CV-00680-YY, 2022 WL 593603, at *5–

  7 (D. Or. Feb. 14, 2022), report and recommendation adopted, No. 3:21-CV-680-

  YY, 2022 WL 1000775 (D. Or. Apr. 4, 2022) (denying summary judgment premised

  on argument that the First Amendment right does not attach until complaint is

  “accepted”); Courthouse News Serv. v. Gabel, No. 2:21-CV-000132, 2021 WL

  5416650, at *13 (D. Vt. Nov. 19, 2021) (“A qualified First Amendment right of

  access attaches when a complaint is electronically filed.”).

        Here, we conclude that the district court did not err in concluding that a First

  Amendment right to access civil complaints attaches when the complaint is filed (or

  submitted) to the court. As an initial matter, the New Mexico Courts have not cited

  to any case that supports the proposition that the right of access attaches at the point

  of acceptance, nor are we aware of any such case. Rather, the district court in this

  case appears to have agreed with every other court that has addressed this issue. See,

  e.g., Planet III, 947 F.3d at 585; Cozine, 2022 WL 1000775, at *1–2; Gabel, 2021

  WL 5416650, at *13.

        Instead, the New Mexico Courts argue that “both experience and logic dictate

  that a right of access does not attach to documents that have not yet become court

                                             36
Appellate Case: 21-2135     Document: 010110773402          Date Filed: 11/23/2022   Page: 37



  records.” Aplt. Br. at 31. Contrary to the New Mexico Courts’ assertions, however,

  we conclude that both the experience and logic prongs of Press-Enterprise II support

  the district court’s conclusion that the right of access attaches when a complaint is

  submitted to the court.

                a. “Experience” Prong

         As to the experience prong of Press-Enterprise II, the New Mexico Courts

  contend that “New Mexico’s press access before e-filing demonstrates that public

  access historically occurred after a document was accepted by the clerk,” and “New

  Mexico’s current e-filing system provides access to court records at the same

  post-acceptance stage historical practice afforded.” Id. at 32. Additionally, the New

  Mexico Courts assert that “[b]ecause a document can be modified, rejected, sealed, or

  amended in other ways between receipt and acceptance, the document is not an

  official court record until it is ‘accepted’ by the clerk.” Id. at 33.

         The New Mexico Courts’ arguments regarding historical access lack merit. To

  begin, the New Mexico Courts disingenuously focus on the technical terms applied to

  various intake and docketing tasks, rather than the delay that such tasks may cause—

  even though these delays lie at the heart of Courthouse News’ constitutional

  challenge. The parties do not dispute that, under the prior paper-filing system, the

  press generally had access to new complaints filed in New Mexico after they crossed

  the clerk’s intake counter. See Aplt. Br. at 32; Aple. Br. at 39. However, the New

  Mexico Courts overlook the fact that clerks generally completed the initial intake

  process within a couple minutes. See Aplt. App., Vol. II at 434–36 (noting that court

                                              37
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 38



  clerks performed their initial review of a complaint within “a minute to two minutes

  at most”). As a result, the press “essentially had same-day access to non-sealed, filed

  case records.” Id. at 342; see also Aplt. App., Vol. I at 169–71.

        Although the New Mexico Courts correctly note that the press previously had

  access to complaints only after the clerks completed their initial review, the

  similarities between traditional access and current access end there. The New

  Mexico Courts’ current electronic-filing system results in delays that differ

  meaningfully from the timely access that the press enjoyed under New Mexico’s

  paper-filing system. See Aplt. App., Vol. I at 171–73 (declaration from Courthouse

  News reporter, Victoria Prieskop, asserting that after New Mexico switched over to

  electronic filing, she could “only see the cases after they [were] processed by the

  clerk,” which usually occurred “on a delayed basis, a day or two after they were

  filed”); Aplt. App., Vol. II at 436–37 (testimony from the publisher of Courthouse

  News, William Girdner, asserting that he could only see complaints once “the

  docketing process [was] done” and the document became “available on SOPA,”

  which was sometimes delayed “as long as three days or more”). Therefore, the fact

  that the press historically saw new civil complaints after the clerk’s initial intake

  process was complete—which typically took no more than a minute or two—cannot

  be used to justify the delayed access under the New Mexico Courts’ present-day

  procedures.

        In support of their argument, the New Mexico Courts present a flawed

  analogy, equating an electronically filed complaint in the court’s digital queue with a

                                             38
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022    Page: 39



  paper complaint in the hands of a filer standing in line at the clerk’s window. See

  Aplt. Br. at 32–33 (arguing that “Courthouse News is essentially requesting access to

  a pleading while the filer is standing in line, prior to clerical administrative review”).

  However, these two moments in time are not analogous. While filers waiting in line

  at the clerk’s window have not yet submitted their paper complaints to the court,

  electronic complaints waiting in the digital queue have already been submitted by the

  filer and received by the court. As the Director of the NMAOC described, the

  submission of a complaint under the electronic filing system occurs “when the magic

  of the electronics brings that document . . . to the court,” as this is “the moment when

  [a clerk] could begin to look at it.” Aplt. App., Vol. II at 510. This critical moment

  in time—regardless of whether a filer hands a paper complaint to an intake clerk, or

  whether a filer hits the ‘submit’ button on the electronic-filing software—is when the

  First Amendment right of access attaches.

        Finally, the New Mexico Courts’ argument that a document is not an official

  court record until it is accepted by the clerk, “[b]ecause a document can be modified,

  rejected, sealed, or amended in other ways between receipt and acceptance,” is

  unpersuasive. Aplt. Br. at 33 (citing to N.M. Dist. Ct. R. Civ. P. 1-005.2(G) and

  N.M. R. App. P. 12-307.2(F) regarding the potential rejection of filings by clerks).

  “[T]he labels and terminology a state court employs to identify different parts of the

  filing process cannot have a determinative effect on when the First Amendment right

  of access attaches.” Cozine, 2022 WL 593603, at *7. Otherwise, “court

  administrators could potentially . . . abrogate the media’s First Amendment right of

                                              39
Appellate Case: 21-2135     Document: 010110773402          Date Filed: 11/23/2022     Page: 40



  access . . . by adopting administrative rules that define a document as ‘filed’ much

  later in the judicial review process.” Id.; see Washington-S. Nav. Co. v. Baltimore &

  Philadelphia Steamboat Co., 263 U.S. 629, 635–36 (1924) (noting that although

  “[t]he function of rules is to regulate the practice of the court and to facilitate the

  transaction of its business,” “no rule of court can . . . . abrogate or modify the

  substantive law.”).

         Granted, the fact that the right of access attaches to complaints when they are

  submitted to the court does not mean that the press is entitled to access complaints at

  that instant. The right of access is qualified, and access may be delayed if the

  restrictions on access satisfy constitutional scrutiny under the second step of the

  Press-Enterprise II analytical framework. See Press-Enterprise II, 478 U.S. at 9; see

  infra Section III.C. At this juncture, however, the New Mexico Courts may not raise

  their interests in judicial administration to argue that the right of access attaches at a

  later point in time.

                b. “Logic” Prong

         As to the “logic” prong of Press-Enterprise II, the New Mexico Courts

  maintain that “[t]he purposes of public discussion and debate and the scrutiny of

  judicial proceedings are not served by providing access to complaints awaiting

  acceptance or rejection,” and “[i]n fact, providing access to complaints that may be

  rejected or withdrawn only invites confusion as to what is happening in a state’s

  courts.” Aplt. Br. at 34–35.



                                              40
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022       Page: 41



        Contrary to the New Mexico Courts’ assertions, their position that the right of

  access attaches to complaints only after clerks have completed their review is directly

  at odds with the principles underlying the First Amendment access right. As an

  initial matter, the New Mexico Courts do not dispute that public access to complaints

  plays a significant, positive role in the functioning of the judicial process. Instead,

  they assert that the interests supporting public access to judicial proceedings do not

  depend “on whether access is provided to a newly-filed civil complaint before or

  after it is accepted by a court clerk,” because “[e]ither way, the public can learn of

  new judicial proceedings, can scrutinize those proceedings to ensure their integrity,

  and can track and participate [in] the proceedings as they desire.” Aplt. Br. at 34.

        However, the New Mexico Courts’ argument “ignores the immediate

  consequences precipitated by filing a complaint,” Schaefer, 2 F.4th at 327, which

  originate not from a clerk’s administrative acceptance of a complaint, but rather from

  the filer’s submission of the complaint to the court. As the Fourth Circuit noted in

  Schaefer:

        [A] complaint instantaneously invokes a court’s jurisdiction, and
        jurisdictional questions often implicate the public’s confidence in judicial
        power. Moreover, a complaint carries significant implications for the
        parties’ substantive legal rights and duties, by, among other things,
        triggering an obligation to preserve evidence and, in some cases,
        triggering a statute of limitations. This is especially true given that some
        complaints are withdrawn or cause the parties to settle before any judicial
        action is taken. The press and public thus have an important interest in
        reasonably contemporaneous access to civil complaints.

  Id. at 328 (internal quotation marks and citations omitted). Moreover, “the public

  must promptly understand” these consequences triggered by the filing of a complaint

                                             41
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022     Page: 42



  “if it is to help ‘improve the quality of [the judicial] system by subjecting it to the

  cleansing effects of exposure and public accountability.’” Id. at 327 (quoting Neb.

  Press Ass’n v. Stuart, 427 U.S. 539, 587 (1976) (Brennan, J., concurring)).

         Although the New Mexico Courts contend that “providing access to

  complaints that may be rejected or withdrawn only invites confusion as to what is

  happening in a state’s courts,” this position contradicts the case law pertaining to the

  right of access. Aplt. Br. at 35. For example, even if a civil complaint is withdrawn

  because it might have “prompt[ed] the parties to settle,” “[t]he public still has a right

  to know that the filing of the complaint in our courts influenced the settlement of the

  dispute.” Planet III, 947 F.3d at 592–93. “When a complaint is filed, and the

  authority of the people of the United States is thereby invoked, even if only as a

  threat to induce settlement, the American people have a right to know that the

  plaintiff has invoked their power to achieve his personal ends.” Id. at 593 (internal

  quotation marks omitted) (quoting Bernstein v. Bernstein Litowitz Berger &

  Grossmann LLP, No. 14-CV-6867 (VEC), 2016 WL 1071107, at *9 (S.D.N.Y. Mar.

  18, 2016), aff’d, 814 F.3d 132). The New Mexico Courts’ argument, therefore,

  overlooks the fact that the withdrawal or rejection of a complaint might itself be a

  matter of public interest that the press deems newsworthy. See Planet I, 750 F.3d at

  787–88 (“The purpose of [Courthouse News’] effort to timely access filed unlimited

  civil complaints is to report on whatever newsworthy content they contain, and

  [Courthouse News] cannot report on complaints the [court] withholds.”).



                                              42
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022      Page: 43



        Moreover, the New Mexico Courts fail to appreciate that “a necessary

  corollary of the right to access is a right to timely access.” Planet III, 947 F.3d at 594

  (emphasis added). The New Mexico Courts’ assertion that the press would not be

  harmed by waiting to access complaints until after processing, because “[e]ither way,

  the public can learn of new judicial proceedings,” Aplt. Br. at 34, squarely

  contradicts the purpose of the right to timely access. Timeliness is not only an

  essential component of the right to access, but it is also an essential component of a

  journalist’s line of work. “‘[O]ld’ news is not worthy of, and does not receive, much

  public attention.” Planet III, 947 F.3d at 594. Additionally, “the need for immediacy

  of reporting news is even more vital in the digital age, where timeliness is measured

  in terms of minutes or seconds.” Id. (internal quotation marks omitted). If the right

  to timely access did not attach until after court staff completed their administrative

  review—no matter how long this process was delayed—the purposes underlying the

  right to timely access would be undermined.

        Thus, in sum, the district court did not err in concluding that the qualified right

  of timely access attaches when a complaint is submitted to the court.

  C. The District Court’s Five-Business-Hour Rule

        The district court’s preliminary injunction enjoins the New Mexico Courts

  from withholding press or public access to newly filed, non-confidential civil

  complaints for longer than five business hours. In their third and final issue on

  appeal, the New Mexico Courts argue that the district court erred by imposing a

  bright-line, five-business-hour rule that does not accommodate for extraordinary

                                             43
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022      Page: 44



  circumstances. Specifically, the New Mexico Courts argue that “[b]ecause

  restrictions on the timing of access to court records entail qualified rights, subject to

  a balancing test considering a [s]tate’s interest in the fair and orderly administration

  of justice, any order directing the release of court records must provide some

  accommodation for exceptional circumstances.” Aplt. Br. at 36. “Otherwise,” the

  New Mexico Courts contend, they have “no opportunity to ensure [their] judicial

  administration interests in emergencies or other extreme events,” id. at 36. We agree.

        As we have previously noted, if a qualified right of access has been

  established, the court then proceeds to “step two” of the Press-Enterprise II

  analytical framework to determine whether the restrictions on this right of access

  satisfy constitutional scrutiny. Here, after concluding that Courthouse News had a

  qualified right of access to newly filed, non-confidential civil complaints, the district

  court imposed a limitation on the timing of access to these complaints—namely, it

  concluded that the New Mexico Courts may delay access to the complaints by no

  more than five business hours. Accordingly, we now turn to the second step of

  Press-Enterprise II to assess whether the district court’s five-business-hour rule

  survives constitutional scrutiny.

        Once we have determined that a qualified First Amendment right of access

  exists, “a presumption of access arises under Press-Enterprise II that may be

  restricted only if ‘closure is essential to preserve higher values and is narrowly

  tailored to serve those interests.’” Planet III, 947 F.3d at 594–95 (quoting

  Press-Enter. Co. v. Superior Ct., 464 U.S. 501, 510 (1984)). This second step of the

                                              44
Appellate Case: 21-2135      Document: 010110773402         Date Filed: 11/23/2022      Page: 45



  Press-Enterprise II framework involves a balancing test that weighs the qualified

  right of access against the interests asserted by the party seeking to restrict access.

  See Press-Enterprise II, 478 U.S. at 9. In Planet III, for example, the Ninth Circuit

  addressed a similar case involving Courthouse News’ challenge to the delayed access

  of newly filed, civil complaints; in that case, the state court asserted an interest in

  “the fair and orderly administration of justice.” 947 F.3d at 596. The Ninth Circuit

  framed the second step of the Press-Enterprise II test as follows: “To survive

  Press-Enterprise II’s two-prong balancing test,” the state court must demonstrate that

  (1) “there is a ‘substantial probability’ that its interest in the fair and orderly

  administration of justice would be impaired by immediate access”; and (2) “no

  reasonable alternatives exist to ‘adequately protect’ that government interest.” Id.

  (quoting Press-Enterprise II, 478 U.S. at 14). This balancing test aims to protect the

  press and the public’s interest in accessing court documents in a timely manner,

  while still accommodating the state’s interest in the fair and orderly administration of

  its courts.

         The Press-Enterprise II balancing test applies “rigorous,” but not strict,

  scrutiny. Id. This is because “limitations on the right of access that resemble ‘time,

  place, and manner’ restrictions on protected speech, would not be subjected to such

  strict scrutiny.” Globe Newspaper Co., 457 U.S. at 607 n.17 (citation omitted)

  (quoting Young v. Am. Mini Theatres, Inc., 427 U.S. 50, 63 n.18 (1976)). In this

  case, the New Mexico Courts’ access policies resemble time, place, and manner

  restrictions, as “they are content-neutral and affect only the timing of access to the

                                               45
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022    Page: 46



  newly filed complaints.” Planet III, 947 F.3d at 595. Under the “rigorous” scrutiny

  standard, restrictions “that result in incidental delays in access are constitutionally

  permitted where they are content-neutral, narrowly tailored and necessary to preserve

  the court’s important interest in the fair and orderly administration of justice.” Id.

  at 585.

        Here, the New Mexico Courts assert that the district court’s preliminary

  injunction does not accommodate state interests as required by “step two” of the

  Press-Enterprise II analytical framework. Specifically, the New Mexico Courts

  maintain that they have an “interest in ensuring efficient administration of the court

  and accuracy of court records,” and this interest “would be severely impacted should

  a pleading be released to the press only to be withdrawn, redacted, sealed, or

  amended prior to acceptance.” Aplt. Br. at 37. Because the district court’s

  preliminary injunction lacks “any exception or ‘substantial compliance’ element,” the

  New Mexico Courts contend that they will not have the opportunity to ensure the

  orderly administration of justice in extraordinary circumstances. Id. at 38.

        Although the district court briefly acknowledged the New Mexico Courts’

  judicial administration interests, it neither addressed these interests in a meaningful

  manner, nor accommodated them with any specific provisions in the preliminary

  injunction. See Aplt. App., Vol. III at 778 (“[T]he Court acknowledges that New

  Mexico’s interest in processing complaints falls within its interest in the ‘fair and

  orderly administration of justice,’ but concludes that such an interest does not extend

  beyond processing the complaint for longer than five business hours.” (quoting

                                              46
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022     Page: 47



  Planet III, 947 F.3d at 596)). The district court’s five-business-hour rule, without

  any exceptions, pays no regard to the New Mexico Courts’ administrative limitations

  in extraordinary circumstances. Cf. Schaefer, 2 F.4th at 323, 328 (affirming district

  court’s determination that newly filed civil complaints must be made “available on

  the same day of filing when practicable, and where not practicable by the end of the

  next court day,” while “fully exempt[ing] inconsequential delays and those caused by

  extraordinary circumstances”).

        The New Mexico Courts raise valid concerns regarding their ability to ensure

  the orderly administration of justice in extraordinary circumstances. First, the New

  Mexico Courts assert that “some New Mexico judicial districts have far fewer

  clerical staff who must process each pleading, including criminal, family, civil, and

  sequestered cases,” and “[i]n situations where a clerk cannot come to the court—as a

  result of sickness or weather, perhaps—pleadings cannot be processed as quickly as

  they might be otherwise, or at all, in some jurisdictions.” Aplt. Br. at 37–38.

  Second, the New Mexico Courts point out that “certain criminal documents must take

  priority over civil complaints in those districts that do not have a designated civil

  department and where all incoming pleadings are processed by the same clerical

  staff.” Id. at 38. Third and finally, the New Mexico Courts correctly note that the

  district court imposed its five-business-hour rule on all of New Mexico’s district and

  magistrate courts—regardless of the court’s size, staffing, and geographical

  location—without considering the different resources that each court has at its

  disposal. As a result of the broad statewide application of the district court’s

                                             47
Appellate Case: 21-2135    Document: 010110773402         Date Filed: 11/23/2022      Page: 48



  preliminary injunction, the New Mexico Courts face an even greater risk that they

  will be unable to protect their interests in orderly judicial administration when

  extraordinary circumstances arise.10

        Moreover, the district court’s failure to include an exception for extraordinary

  circumstances or substantial compliance is also inconsistent with our sister circuits’

  rulings regarding the right to timely access. Both the Fourth and Ninth Circuits have

  established timeliness requirements to protect Courthouse News’ First Amendment

  right of timely access to newly filed civil complaints. See Schaefer, 2. F.4th at 328;

  Planet III, 947 F.3d at 587. In doing so, these courts observed that the right of timely

  access does not entitle the press to “immediate, pre-processing access to newly filed

  complaints.” Planet III, 947 F.3d at 584. Rather, the right of timely access is a

  “flexible standard” that “does not require perfect or instantaneous access.” Schaefer,

  2 F.4th at 328.

        In Schaefer, the Fourth Circuit concluded that the right of timely access

  “requires courts to make newly filed civil complaints available as expeditiously as

  possible.” Id. at 329. Specifically, the Fourth Circuit affirmed the district court’s

  grant of a declaratory judgment, which concluded that the clerks “must make newly


        10
           The broad statewide application of the district court’s preliminary injunction
  distinguishes it from other courts’ rulings in similar cases. When other courts have
  granted relief to Courthouse News, they only set timeliness requirements for one or
  two county courts. See Schaefer, 2. F.4th at 322 (addressing Prince William County
  and the City of Norfolk in Virginia); Planet III, 947 F.3d at 586 (addressing Ventura
  County, California). Here, however, the district court’s preliminary injunction
  affects New Mexico’s courts statewide and applies across thirteen judicial districts,
  which are, in turn, comprised of thirty-three counties. Aplt. App., Vol. II at 319–21.
                                             48
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022     Page: 49



  filed civil complaints available on the same day of filing when practicable, and where

  not practicable by the end of the next court day.” Id. at 323. The Fourth Circuit

  explained that this standard “provides courts with some leeway where same-day

  access would be impracticable, and fully exempts inconsequential delays and those

  caused by extraordinary circumstances.” Id. at 328 (“This flexibility accords with

  precedent in recognizing that the Constitution does not require the impossible.”).

  Additionally, the Fourth Circuit reasoned that such delays in access were

  “content-neutral, narrowly tailored and necessary to preserve the court’s important

  interest in the fair and orderly administration of justice.”11 Id. (quoting Planet III,

  947 F.3d at 585).

        In Planet III, the Ninth Circuit held that the state court’s policy of scanning

  complaints and making them available on public computer terminals in the clerk’s

  office survived constitutional scrutiny, even though the policy did not result in

  perfect, same-day access. 947 F.3d at 598–600. Although this policy resulted in an



        11
            Notably, the Fourth Circuit did not apply the Ninth Circuit’s articulation of
  the Press-Enterprise II balancing test to determine the constitutionality of the access
  delays at issue in Schaefer. 2 F.4th at 328. However, the Fourth Circuit agreed with
  the Ninth Circuit that “[t]he [c]lerks’ practices do indeed resemble time, place, and
  manner restrictions,” and it therefore applied “more relaxed scrutiny,” rather than
  strict scrutiny. Id. (citing Planet III, 947 F.3d at 595). Specifically, the Fourth
  Circuit stated that this level of scrutiny “requires that delays in access be
  ‘content-neutral, narrowly tailored and necessary to preserve the court’s important
  interest in the fair and orderly administration of justice.’” Id. (quoting Planet III, 947
  F.3d at 585). Therefore, the Fourth and Ninth Circuits appear to agree that, to
  determine the constitutionality of access delays, we apply a “more relaxed” or
  “rigorous” scrutiny (as opposed to strict scrutiny), and we consider a state’s interest
  in the fair and orderly administration of justice.
                                              49
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022     Page: 50



  “overnight delay in access to complaints filed during the last ninety minutes of the

  court’s public hours,” the Ninth Circuit reasoned that this delay “was no greater than

  essential to manage necessary court operations under the circumstances existing at

  the time”—namely, “severe budget constraints” that were limiting the state court’s

  resources. Id. at 599–600. Additionally, the Ninth Circuit considered the fact that

  the state court subsequently updated its scanning policy once it was able to do so. Id.

  at 599. Specifically, the Ninth Circuit noted that these changes resulted in “‘near

  perfect’ same-day access,” even though the revised policy reduced the hours in which

  complaints could be filed. Id. Like the Fourth Circuit in Schaefer, the Ninth Circuit

  reasoned that the state court’s asserted interest “to justify the delay in access [was]

  core to its functioning as a court: the fair and orderly administration of justice.” Id.

  at 596.

         Although the courts in Schaefer and Planet III carefully balanced the qualified

  right of access with the state courts’ asserted interests in the fair and orderly

  administration of justice, here, the district court concluded that the New Mexico

  Courts “will be able to meet [the five-business-hour] test without impairing their

  interests.” Aplt. App., Vol. III at 778–79. In doing so, the district court relied on the

  New Mexico Courts’ “data showing that their average processing time for initial

  filings was 8.82 hours, not taking into account whether the complaint was filed after

  hours.” Id. Additionally, the district court reasoned that its five-business-hour rule

  “leaves some limited room for courts to delay access when ‘same-day access would

  be impracticable,’” because “[a]s the day gets later, it may be more difficult” to make

                                              50
Appellate Case: 21-2135     Document: 010110773402        Date Filed: 11/23/2022      Page: 51



  complaints available “to the press on that same day.” Id. at 773 (quoting Schaefer, 2

  F.4th at 328). However, the district court’s analysis does not address the New

  Mexico Courts’ specific asserted interests in the fair and orderly administration of

  new case filings, especially in extraordinary circumstances where the five-business-

  hour rule cannot reasonably be met.12

        Moreover, the district court misapplied “step two” of the Press-Enterprise II

  framework by focusing its analysis on historical access. The district court grounded

  its five-business-hour rule in the press’s historical access to new civil complaints in

  New Mexico, and it reasoned that this standard “comes closest to the traditional right

  of access that the press had to civil complaints” prior to electronic filing. Id. at 776

  (noting that its standard “takes into account” the fact that, historically, “most

  complaints filed in the morning would be available to the press at the end of the

  business day,” but also “the reality that complaints filed later in the day would be

  available only the next morning”). Although historical practices are relevant to “step

  one” of Press-Enterprise II—which uses the “experience and logic” test to determine

  whether a qualified right of access attaches to newly filed civil complaints—such


        12
            Although the district court briefly acknowledged the Fourth Circuit’s
  holding regarding extraordinary circumstances and substantial compliance, the
  district court did so only in dicta. See Aplt. App., Vol. III at 775 (“While the Court
  agrees with the Fourth Circuit that neither ‘inconsequential delays’ nor delays caused
  by ‘extraordinary circumstances’ infringe the qualified right of access, the clerk
  cannot use bureaucratic rules or policies to justify delaying access to most
  complaints.” (quoting Schaefer, 2 F.4th at 328)). The district court ultimately failed
  to include any provisions regarding extraordinary circumstances or substantial
  compliance in its bright-line ruling setting “the outer limit” of timely access at “five
  business hours between the submission and acceptance of a complaint.” Id. at 783.
                                             51
Appellate Case: 21-2135     Document: 010110773402         Date Filed: 11/23/2022    Page: 52



  historical practices cannot justify a court’s current policies or procedures that result

  in delayed access. Rather, “step two” of the Press-Enterprise II framework considers

  the state’s present interest in the fair and orderly administration of justice before

  determining whether the restrictions on access satisfy constitutional scrutiny. See

  Planet III, 947 F.3d at 596.

        We conclude the district court’s preliminary injunction does not accommodate

  the New Mexico Courts’ judicial administration interests in extraordinary

  circumstances where the five-business-hour rule cannot reasonably be met.

  Therefore, we vacate the preliminary injunction and remand this case to the district

  court for further proceedings consistent with this opinion. On remand, the district

  court must modify the preliminary injunction to accommodate for extraordinary

  circumstances or a substantial-compliance standard, in accordance with “step two” of

  Press-Enterprise II.13



        13
              Notably, Courthouse News agrees that, on remand, the district court should
  apply the Press-Enterprise II balancing test “without inserting a bright-line five-hour
  rule.” Aple. Br. at 50. In doing so, however, Courthouse News raises two arguments
  that are beyond the scope of the New Mexico Courts’ appeal, and, therefore, not
  properly before this court. First, Courthouse News contends that the district court
  erred in allowing the New Mexico Courts “to withhold access to new civil complaints
  . . . until the day after they are filed, despite the availability of less restrictive
  alternatives” that could provide “timely, contemporaneous access to new
  complaints.” Id. at 47–48. Second, Courthouse News argues that the district court
  erred in modifying the Ninth Circuit’s articulation of the Press-Enterprise II
  balancing test, and that, on remand, the district court should instead apply the Ninth
  Circuit’s unmodified articulation of the test that it applied in Planet III. Id. at 49–50;
  see Aplt. App., Vol. III at 777 (the district court “refram[ing]” the Ninth Circuit’s
  articulation of the Press-Enterprise II balancing test to reflect its view that timely
  access is five business-hours between the submission and acceptance of complaints).
                                              52
Appellate Case: 21-2135    Document: 010110773402        Date Filed: 11/23/2022     Page: 53



                                   IV.    Conclusion

        For the foregoing reasons, we AFFIRM IN PART and REVERSE IN PART

  the district court’s memorandum opinion and order. Specifically, we AFFIRM the

  district court’s conclusions that (1) Younger and O’Shea abstention do not apply, and

  (2) the First Amendment qualified right of access of Courthouse News attaches when

  a complaint is submitted to the court. However, we conclude that the district court

  erred in imposing a bright-line, five-business-hour rule that fails to accommodate the

  state’s interests in the fair and orderly administration of its courts. Accordingly, we

  REVERSE the district court’s entry of a preliminary injunction, VACATE the

  preliminary injunction, and REMAND this case to the district court for further

  proceedings consistent with this opinion.




        To the extent Courthouse News is seeking to modify the preliminary injunction
  or appeal its denial in part, these requests are not properly before this court because
  Courthouse News did not file a cross appeal. See Fedor v. United Healthcare, Inc.,
  976 F.3d 1100, 1107 (10th Cir. 2020) (“While an appellee can generally seek
  affirmance on any ground found in the record, it must file a cross-appeal if it seeks to
  enlarge its rights and gain ‘more than it obtained by the lower-court judgment.’”
  (quoting United States v. Madrid, 633 F.3d 1222, 1225 (10th Cir. 2011))).
                                              53